Citation Nr: 0416594	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-00 004A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1943 to January 1946.  He died in June 2001, 
and in August 2001 the appellant was awarded non-service 
connected death pension benefits.  This appeal is before the 
Board from a July 2002 rating decision of the Chicago, 
Illinois, Department of Veterans (VA), Regional Office (RO) 
which awarded special monthly death pension benefits at the 
housebound rate effective February 2002, but denied special 
monthly death pension benefits at the higher (aid and 
attendance) rate.  The appellant provided testimony at a 
Travel Board hearing before the undersigned in November 2003.


FINDINGS OF FACT

1.  The appellant is neither helpless nor blind nor nearly 
helpless or blind, and is not a patient in a nursing home 
because of mental or physical incapacity.

2.  It is not shown that the appellant requires regular daily 
assistance of another to perform the activities of daily 
living or to protect herself from the dangers of her 
environment.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
death pension benefits based on the need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1502, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue.  The appellant was notified 
why her claim was denied in the July 2002 RO rating decision, 
as well as in a December 2002 statement of the case (SOC).  A 
May 2002 letter (prior to the rating appealed), while not 
specifically noting the "VCAA," advised the appellant of 
the evidence needed to establish her claim.  The December 
2002 SOC outlined pertinent regulations.  

While the May 2002 letter advised the appellant to preferably 
respond in 30 days, it went on to inform her that evidence 
submitted within a year would be considered.  In one form or 
another the appellant has now received all required notice, 
and has had more than ample time to respond.  While the 
appellant was not specifically advised to submit everything 
in her possession pertaining to the claim, the May 2002 
letter advised her what type of evidence, to include medical 
statements, was necessary to establish entitlement to the 
benefit sought (and by inference what she should submit).  
The December 2002 SOC specifically advised her of the basis 
for the denial of her claim.  She has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Notably also, at the November 2003 
hearing her representative conceded that she has had VCAA 
notice.

Regarding the "duty to assist," the record includes private 
medical records describing the nature and extent of 
impairment she has due to her various disabilities.  She has 
not identified any pertinent records outstanding.  The 
medical evidence of record is sufficient to address the 
matter at hand, and a VA examination is not indicated.  All 
of VA's duties to assist, including those mandated by the 
VCAA, are met.

Factual Background

A May 2002 statement from a private physician notes that the 
appellant has a past medical history of asthma, hypertension 
and bilateral osteoarthritis of the knees,  that she suffers 
from significant pain and requires a cane to walk, and that 
she requires assistance getting in and out of the bathtub, 
with basic housework and with shopping.  A September 2002 
letter from that physician reiterates the May 2002 statement.  

In her January 2003 substantive appeal, the appellant 
indicated that every motion was painful and limiting.  

At her November 2003 hearing before the undersigned, the 
appellant testified that her disabilities consisted of 
hypertension, asthma, arthritis and cataracts.  See page 2 of 
hearing transcript.  She indicated that she needed help 
getting in and out of the bathtub, and that she had a 
housekeeper who did her grocery shopping for her.  She added 
that she had experienced trouble walking due to her 
osteoarthritis.  See page 3 of hearing transcript.  The 
appellant also testified that she occasionally needed help 
dressing and getting in and out of bed.  See page 5 of 
hearing transcript.  She added that her housekeeper, who was 
with her for 4 hours a day, did the cooking and took her to 
doctor appointments.  See page 6 of hearing transcript.  The 
appellant also testified that while she took her own 
medications and fed herself, it was not too easy to comb her 
hair due to arm weakness.  She sometimes needed assistance in 
using the bathroom.  See page 11 of hearing transcript.  

Laws and Regulations

Where a surviving spouse who is entitled to death pension is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable.  38 U.S.C.A. 
§ 1541(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person (1)  is a patient in a nursing home on account of 
mental or physical incapacity; (2)  is helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person; or (3)  establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b),(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:  inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

Analysis

The appellant does not contend, nor is there any evidence, 
that she is blind or nearly blind.  She is not domiciled in a 
nursing home or in need of nursing care.  The evidence shows 
that generally she is able to dress herself, bathe, eat and 
attend to the wants of nature unassisted.  She does not 
suffer from residuals of a stroke, neurological weakness, or 
physical or mental incapacities which would prevent her from 
protecting herself from the dangers incident to her daily 
environment.  She is not bedridden; and while she alleges she 
needs occasional assistance with bathroom requirements and 
cooking, this assistance does not reach the level of regular 
aid and attendance necessary to establish entitlement to the 
benefit sought.

None of the legal criteria for establishing entitlement to 
special monthly death pension benefits based on a need for 
aid and attendance are met.  The preponderance of the 
evidence is against this claim, and it must be denied.


ORDER

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



